        Case 1:21-cr-00156-JDB Document 25-1 Filed 03/31/21 Page 1 of 2

                                                      U.S. Department of Justice

                                                      Channing D. Phillips
                                                      Acting United States Attorney

                                                      District of Columbia


                                                      Judiciary Center
                                                      555 Fourth St., N.W.
                                                      Washington, D.C. 20530


                                                   March 11, 2021

Via USAfx

Eugene Ohm (Counsel for defendant Ayres)
FPDS



J. Gerald Ingram (Counsel for defendant Perna)
Ingram, Cassese & Grim, LLP.




Dear Counsel,

                             RE:     U.S. v. Stephen Ayres and Matthew Perna
                                     Case No. 21-CR-156 (JDB)


        Pursuant to your discovery request in the above-referenced case, the following materials
are being provided to you via the USAfx file-sharing system:

   1. Criminal Complaint with Statement of Facts for Stephen Ayres, 18 pages;
   2. Criminal Complaint with Statement of Facts for Matthew Perna, 6 pages;
   3. Indictment, 3 pages;
   4. FBI 302 re: Matthew Perna, dated 1/14/2021, 3 pages;
   5. FBI 302 re: Matthew Perna, dated 1/14/2021, 1 page;
   6. FBI 302 re: Stephen Ayres, dated 1/27/2021, 2 pages;
   7. Screenshots re: Matthew Perna, 24 photos;
   8. Screenshots re: Stephen Ayres, 20 photos;
   9. Screenshots (Cropped), 7 photos;
   10. Screenshots from U.S. Capitol Police, 2 photos;
   11. Screenshots provided by W-1, 6 photos;
   12. Facebook, Screenshots (PDF) – Stephen Ayres, 9 pages;
   13. Facebook, Screenshots (PDF) – Stephen Ayres, 22 pages;
   14. Facebook, Screenshots (PDF) – Stephen Ayres, 7 pages;
        Case 1:21-cr-00156-JDB Document 25-1 Filed 03/31/21 Page 2 of 2




   15. Photo from Matthew Perna’s Facebook provided by W-1, 1 photo;
   16. DMV photo of Stephen Ayres, shown to W-1, 1 photo;
   17. YouTube Video – Stephen Ayres, dated 01/07/2021;
   18. Custodial Interview of Stephen Ayres;
   19. Instagram response, 5 pages;
   20. Facebook return re: Stephen Ayres, 1,541 pages;
   21. Facebook return (linked media) re: Stephen Ayres.


       Thank you in advance for your attention to this matter. If you have questions or
concerns, contact me at your convenience.


                                           Sincerely,

                                           CHANNING D. PHILLIPS
                                           Acting United States Attorney

                                     By:     /s/ Nihar Mohanty___________
                                           Nihar Mohanty
                                           Assistant United States Attorney
                                           555 4th Street, NW
                                           Washington, D.C. 20530
                                           (202) 252-7700 (office)
                                           Nihar.Mohanty@usdoj.gov




                                                 2
